Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event. Per Curiam: The finding that the germs which caused decedent’s death, entered through the laceration caused by the burn is again .t the weight of the evidence. Defendant was not responsible for the falling of the tree, nor for the fact that decedent, who had climbed the tree, fell upon defendant’s feed wire. At the most, defendant was only responsible for a bum caused by defective insulation of its feed wire. From the record, the extent and character of decedent’s lacerations, as distinguished from the burn, is by no means clear and the possibility of germs having entered by such other lacerations is not satisfactorily negatived. Further, the necessity for the jury’s determining whether the germs entered decedent’s body through the laceration caused by the burn, or through some other wound, was not clearly presented to the jury. All concur; Taylor and Edgcomb, JJ., also vote for reversal on the law, and a dismissal of the complaint, on the ground that the accident happened in a manner so unusual that the defendant, in the exercise of reasonable care, was not bound to foresee it and guard against it. (The judgment was for damages for death caused by defective insulation of feed wares. The order denied a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.